NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




           Uniteed States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 25, 2007
                               Decided April 26, 2007

                                       Before

                     Hon. DANIEL A. MANION, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 06-3337

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Central District of
                                              Illinois
      v.
                                              No. 05 CR 30068
BETTY PULLEY, also known as
BETTY DAVIS,                                  Jeanne E. Scott,
    Defendant-Appellant.                      Judge.

                                     ORDER

       Betty Pulley pleaded guilty to one count of distributing crack cocaine. See 21
U.S.C. § 841(a)(1). The district court calculated a total offense level of 31 and a
criminal history category of VI, which yielded a guidelines imprisonment range of
188 to 235 months. In light of Pulley’s cooperation, see U.S.S.G. § 5K1.1, the
government recommended that the district court impose a sentence twenty percent
below the minimum. In choosing a sentence the district court acknowledged
Pulley’s lack of guidance as a child and her struggles with drug addiction and low
self-esteem. The district court then adopted the government’s recommendation of a
No. 06-3337                                                                     Page 2

twenty-percent reduction and imposed a term of 150 months. The court reasoned
that a term of that length recognized the substantial assistance Pulley provided the
government while also punishing her appropriately and, hopefully, ensuring that
she would receive the guidance, vocational training, and drug rehabilitation she
needs. Pulley now appeals, but her attorney moves to withdraw under Anders v.
California, 386 U.S. 738 (1967), because she cannot discern any nonfrivolous
grounds for appeal. We invited Pulley to respond to counsel’s motion, see Cir. R.
51(b), but she has not done so. Our review is limited to the points discussed in
counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74
(7th Cir. 2002).

       In her supporting brief, counsel first considers whether Pulley might
challenge the voluntariness of her guilty plea. Pulley told counsel that she wants
her plea vacated, so it was appropriate for counsel to explore this potential issue.
See United States v. Knox, 287 F.3d 667, 670-71 (7th Cir. 2002). Still, because
Pulley did not move to withdraw her guilty plea in the district court, we would
review only for plain error. Schuh, 289 F.3d at 974.

       To ensure that guilty pleas are voluntary, Rule 11 of the Federal Rules of
Criminal Procedure requires that a district court satisfy itself that the defendant
understands a panoply of rights before accepting his guilty plea. Fed. R. Crim. P.
11(c); United States v. Blalock, 321 F.3d 686, 688-89 (7th Cir. 2003). We assess the
validity of a Rule 11 colloquy based on the totality of the circumstances, including
the complexity of the charge; the defendant’s age, level of education, and
intelligence; whether the defendant was represented by counsel; and the inquiry
conducted by the district judge. See Blalock, 321 F.3d at 688–89. The court here
engaged in a thorough Rule 11 colloquy with Pulley. The court determined that
Pulley was competent to plead guilty, that she was aware of the charge and
potential penalties, and that she understood the rights she was giving up by
entering a guilty plea. The court also assured itself that there was a factual basis
for the charge. We thus agree with counsel that the court substantially complied
with Rule 11, see Schuh, 289 F.3d at 974, and thus any challenge to the
voluntariness of Pulley’s guilty plea would be frivolous.

      Counsel also considers arguing that Pulley’s prison sentence is unreasonable.
We measure a sentence for reasonableness based on its conformity with the
sentencing factors set forth in 18 U.S.C. § 3553(a). United States v. Robinson, 435
F.3d 699, 701-02 (7th Cir. 2006). Here, the district court properly calculated the
guidelines imprisonment range, considered the arguments of the parties and the
relevant § 3553(a) factors, and imposed a sentence that was 38 months below the
guidelines range. There is nothing in the record to suggest the court acted
unreasonably in not dipping even further below the range, particularly when her
counsel conceded at sentencing that 151 months would be an “appropriate
No. 06-3337                                                                   Page 3

sentence.” As we have said before, “[i]t is hard to conceive of below-range sentences
that would be unreasonably high.” United States v. George, 403 F.3d 470, 473 (7th
Cir. 2005). Pulley’s sentence is no exception.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.